

	

		II

		109th CONGRESS

		1st Session

		S. 511

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. DeMint (for himself,

			 Mr. Allen, Mr.

			 Brownback, Mr. Coburn,

			 Mr. Ensign, Mr.

			 Enzi, Mr. Inhofe,

			 Mr. Santorum, and

			 Mr. Vitter) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide that the approved application under the

		  Federal Food, Drug, and Cosmetic Act for the drug commonly known as RU–486 is

		  deemed to have been withdrawn, to provide for the review by the Comptroller

		  General of the United States of the process by which the Food and Drug

		  Administration approved such drug, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 RU–486 Suspension and Review Act of

			 2005.

		2.FindingCongress finds that the use of the drug

			 mifepristone (marketed as Mifeprex, and commonly known as RU–486) in

			 conjunction with the off-label use of misoprostol to chemically induce abortion

			 has caused a significant number of deaths, near deaths, and adverse

			 reactions.

		3.Suspension of

			 approval of drug commonly known as ru–486; review and report by government

			 accountability office

			(a)In

			 generalEffective on the date that is 15 days after the date of

			 the enactment of this Act:

				(1)The approved

			 application under section 505(b) of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 355(b)) for the drug mifepristone (marketed as Mifeprex, and

			 commonly known as RU–486) is deemed to have been withdrawn under section 505(e)

			 of such Act (21 U.S.C. 355(e)).

				(2)For purposes of

			 sections 301(d) and 304 of such Act (21 U.S.C. 331(d) and 334), the

			 introduction or delivery for introduction of such drug into interstate commerce

			 shall be considered a violation of section 505 of such Act.

				(3)The drug

			 misoprostol shall be considered misbranded for purposes of sections 301 and 304

			 of such Act if the drug bears labeling providing that the drug may be used for

			 the medical termination of intrauterine pregnancy or that the drug may be used

			 in conjunction with another drug for the medical termination of intrauterine

			 pregnancy.

				(b)Review and

			 report by government accountability office

				(1)In

			 generalThe Comptroller General of the United States shall review

			 the process by which the Food and Drug Administration approved mifepristone

			 under section

			 505 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 355) and shall determine whether such

			 approval was provided in accordance with such section. The Secretary of Health

			 and Human Services shall ensure that the Comptroller General has full access to

			 all information possessed by the Department of Health and Human Services that

			 relates to such process.

				(2)ReportNot

			 later than 180 days after the date of the enactment of this Act, the

			 Comptroller General of the United States shall complete the review under

			 paragraph (1) and submit to Congress and the Secretary of Health and Human

			 Services a report that provides the findings of the review.

				(c)Contingent

			 reinstatement of approval of drugIf the report under subsection

			 (b) includes a determination by the Comptroller General of the United States

			 that the approval by the Food and Drug Administration of mifepristone was

			 provided in accordance with

			 section

			 505 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 355), the Secretary of Health and Human

			 Services shall publish such statement in the Federal Register. Effective upon

			 the expiration of 30 days after such publication, subsection (a) shall cease to

			 have any legal effect.

			

